Citation Nr: 1123525	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  06-14 001	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for histoplasmosis, currently evaluated as 50% disabling.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to October 1980.

This appeal to the Board of Veterans Appeals (Board) arises from a September 2005 rating action that increased the rating for histoplasmosis from 30% to 50%; the Veteran appeals the 50% rating as inadequate.

In July 2009, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge at the RO.

By decision of November 2009, the Board remanded the issue on appeal to the RO for due process development. 

The appeal is again REMANDED to the RO.  The VA will notify the appellant when further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all notice and development action needed to render a fair decision on the claim on appeal has not been accomplished.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West,        11 Vet. App. 268, 271 (1998).

At the July 2009 Board hearing, the Veteran testified that he was not currently employed, that he was terminated from his last job in 2001 or 2002 because of his breathing problem, and that he did not believe that he was employable due to his histoplasmosis.  In November 2009, the Board remanded this case to the RO to consider a claim for a total disability rating based on individual unemployability due to service-connected disability (T/R).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a request for a T/R is not a separate claim for benefits, but rather is best understood as involving an attempt to obtain an appropriate rating for disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a T/R is based has already been found to be service connected, as part of a claim for increased compensation.  Consequently, when entitlement to a T/R is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  Both entitlement to a T/R and its effective date are necessarily part of the consideration of the appropriate initial disability rating for the underlying condition. 

However, the RO failed to adjudicate the T/R claim, and the Board finds that this case must thus be returned to the RO to consider this inextricably-intertwined issue.

At the July 2009 Board hearing, the Veteran testified that his histoplasmosis had worsened since his last VA examination in 2006.  In May 2011 written argument, the veteran's attorney requested a new VA examination of the Veteran, noting that he had stopped smoking in 2005.

Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is required to schedule an examination whenever evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010); see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

As the current nature and degree of severity of the Veteran's histoplasmosis and how it impairs him functionally are unclear, the Board finds that the duty to assist requires that he be afforded a new VA respiratory examination to obtain clinical findings pertaining thereto prior to adjudicating the increased rating claim on appeal.  The claims folder must be made available to and reviewed by the examiner prior to the examination.  Under the circumstances, the Board finds that this case must be remanded to the RO to obtain a new VA respiratory examination to resolve the increased rating issue on appeal.  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, shall result in denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of the examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the increased rating claim on appeal.

Accordingly, this appeal is hereby REMANDED to the RO for the following action:

1.  The RO should arrange for the Veteran to undergo a VA respiratory examination to determine the nature and degree of severity of his histoplasmosis and how it impairs him functionally.  The entire claims folder must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies (to include X-rays and pulmonary function tests) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The physician should identify the existence, and frequency or extent, as appropriate, of any and all symptoms associated with the veteran's histoplasmosis.  He should specifically state whether it is manifested by (a) healed and inactive mycotic lesions and is asymptomatic; (b) chronic pulmonary mycosis with minimal symptoms such as occasional minor hemoptysis or productive cough; (c) chronic pulmonary mycosis requiring suppressive therapy with no more than minimal symptoms, such as occasional minor hemoptysis or productive cough; or (d) chronic pulmonary mycosis with persistent fever, weight loss, night sweats, or massive hemoptysis.

He should also state whether the histoplasmosis is manifested by (a) FEV-1 of 71% to 80% predicted, or FEV-1/FVC of 71% to 80%, or DLCO (SB) 66% to 80% predicted; (b) FEV-1 of 56% to 70% predicted, or FEV-1/FVC of 56% to 70%, or DLCO (SB) 56% to 65% predicted; (c) FEV-1 of 40% to 55% predicted, or FEV-1/FVC of 40% to 55%, or DLCO (SB) 40% to 55% predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit); or (d) FEV-1 less than 40% of predicted value, or FEV-1/FVC less than 40%, or DLCO (SB) less than 40% predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or requires outpatient oxygen therapy.
 
The examiner should also discuss the effect of the Veteran's histoplasmosis on his employability.   

All examination findings, together with the complete rationale for the comments and opinions expressed, should be set forth in a printed (typewritten) report.

2.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

3.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 271.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the increased rating claim on appeal in light of all pertinent evidence and legal authority, to include consideration of whether staged ratings are warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The RO should also adjudicate the inextricably-intertwined claim for a T/R in the first instance.  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
5.  Unless the increased rating claim on appeal is granted to the Veteran's satisfaction, the RO must furnish him and his attorney an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

